Citation Nr: 0911570	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected genu recurvatum of the left knee, 
status post left total knee replacement.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residual scar of the left knee, status post 
left knee arthroplasty.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to 
December 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

In the February 2004 rating decision, service connection was 
granted for a left knee residual scar, status post left knee 
arthroscopy.  As the Veteran perfected an appeal as to the 
initial rating assigned following the grant of service 
connection the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

In June 2008 the Veteran presented testimony via 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is contained in the 
claims folder.  

The Board remanded these matters in July 2008 to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected genu recurvatum of the left knee, 
status post left total knee replacement currently is not 
shown to be manifested by severe painful motion or weakness, 
ankylosis or a compensable functional loss due to pain.  

2.  The service-connected residual scar, status post left 
knee arthroplasty is shown to be productive of a disability 
picture that more nearly approximates that of being tender or 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
30 percent for the service-connected genu recurvatum of the 
left knee, status post left total knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71a including Diagnostic Codes (Codes) 5003, 5055, 5260, 
5261 (2008).  

2.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected residual scar, status post 
left knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118 
including Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Regarding the instant claim for an increased rating for left 
knee scar residuals, the Board begins by noting that as 
service connection, an initial rating, and an effective date 
have been assigned the notice requirements of 38 U.S.C.A. § 
5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating (as concerning the remaining rating matter 
concerning the left knee genu recurvatum, status post total 
knee replacement).  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to an initial rating claim as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

As to the matter involving the assignment of an increased 
rating  for left knee genu recurvatum, status post total knee 
replacement, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in April 2006 and August 2008 and in 
Statement of the Case (SOC) dated in April 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The SOC also informed the Veteran of the specific pertinent 
rating criteria which would provide a basis for the sought 
after increased rating.  The claim was subsequently 
readjudicated in a December 2008 supplemental SOC (SSOC).  

The April 2006 SOC also provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the Veteran may not have received full notice prior to the 
initial decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  

The Veteran was provided the opportunity to present pertinent 
evidence and to provide testimony at a hearing conducted by 
the undersigned.  He was also recently afforded a VA 
examination to evaluate the current severity of his service-
connected disabilities now on appeal.  

In sum, there is no showing any defect in notifying or 
assisting the Veteran that would influence the fairness of 
this adjudication.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence.  In sum, there is no failure in assisting the 
Veteran.  

Finally, the Veteran has not identified or even suggested 
that an error, prejudicial or otherwise, that would further 
delay this appeal.  He had the opportunity to discuss his 
appeal at the recent hearing, and the Board later remanded 
the case to address any VCAA concerns and to undertake a VA 
exemption to address the current severity of the service-
connected disability.  The Veteran was invited at that time 
to submit additional evidence to support his claims.  


Factual Background

The Veteran asserts that his current symptoms warrant higher 
ratings.  See February 2009 Appellant's Post-Remand Brief.  

A February 1967 rating decision granted service connection 
for left knee genu recurvatum.  A 10 percent rating, 
effective on November 2, 1966, was assigned.  

A February 1972 VA orthopedic examination report included a 
diagnosis of chondromalacia of the left knee.  

A September 1995 VA X-ray report showed findings of left knee 
hypertrophic degenerative joint disease.  

A May 1996 VA orthopedic examination report showed that the 
Veteran had been told that he needed a total left knee 
replacement.  He complained of having knee locking up, 
instability, and constant pain.  He added that swelling 
occurred after lots of activity.  

The examination revealed that the Veteran was wearing a knee 
brace.  His left knee showed no redness, warmth, or effusion, 
but did exhibit some lateral deviation.  He had 0 degrees of 
extension and flexion to 140 degrees.  Laxity was 
demonstrated.  Genu recurvatum was diagnosed.  The examiner 
added that what appeared to be developing degenerative joint 
disease was shown.  The examiner also commented on observing 
some element of left knee instability.  

A May 2003 VA orthopedic consult report showed left knee 
complaints of pain, instability and tenderness.  Five degrees 
of full extension was lacking, and flexion was limited to 90 
degrees.  No swelling was present.  An X-ray examination 
showed advanced degenerative joint disease.  

A September 2003 VA operative report shows that the Veteran 
underwent a total left knee arthroplasty.  

The Veteran filed a claim for an increased rating for his 
service-connected knee disability in October 2003.  

An October 2003 VA orthopedics outpatient record notes that 
the Veteran's left knee was healing nicely.  Flexion and 
extension was reported to be very good, but he could not 
completely extend his knee.  

A January 2004 VA physical therapy consult note showed that 
full active knee extension was present and that flexion was 
to 110 degrees.  

The service-connected left knee genu recurvatum, status post 
total knee replacement was assigned a 30 percent, effective 
on November 1, 2004.  The RO in February 2004 also granted 
service-connection for left knee residual scar and assigned a 
noncompensable evaluation on September 17, 2003.  

An April 2005 VA orthopedics outpatient record showed that 
the Veteran's left knee was slightly painful.  A good range 
of motion was reported, with reduced swelling.  

An August 2005 VA physical therapy consult note showed that 
the Veteran continued to complain of constant pain, though 
the pain was less than before the knee replacement.  The knee 
was tender to palpation.  Infrapatellar pain was diagnosed, 
worse with sustained flexion.  

An October 2005 VA PCC (primary care clinic) outpatient 
treatment note showed that the Veteran's left knee, while 
much improved, was still painful.  

A September 2007 private bone scan examination report showed 
a diagnosis of left knee replacement.  A small nonspecific 
focus of activity about the superior medial aspect of the 
arthroplasty was noted.  There was no activity to indicate 
loosing of hardware.  A report of an October 2007 private 
bone scan examination report showed that normal findings were 
found.  The Veteran was reported to be "loose" on 
examination.  

The Veteran was afforded an October 2008 VA orthopedic 
examination.  The examiner reviewed the claims file and 
medical records.  

The Veteran reported having been helped by the 2003 total 
knee replacement, but added that pain and instability 
subsequently returned.  Arthritis was not present.  As part 
of the medical history, the Veteran claimed to be able to 
stand for 15 to 30 minutes and to be unable to walk more than 
a few yards.  

The Veteran reported no giving way, instability, stiffness, 
weakness, episodes of dislocation or subluxation, locking, or 
swelling.  The Veteran reported experiencing pain in his left 
knee.  

On examination, the Veteran limped on his left leg and was 
able to walk on his toes and heels.  No evidence of abnormal 
weight bearing was indicated.  Range of motion testing 
revealed active and passive flexion from 0 to 108 degrees, 
with pain beginning at 85 degrees and ending at 108 degrees.  
Similar findings were reported with strong resistance.  Loss 
of flexion on repetitive use was noted to be from 108 to 80 
degrees, dues mostly to pain and fatigue.  Extension was to 0 
degrees, with pain.  No loss of extension on repetitive use 
was shown.  

No left knee instability was reported.  Tenderness of the 
left knee was present.  An X-ray examination showed a total 
left knee prosthesis.  The components were noted to be in 
good position and alignment.  Left knee pain was diagnosed.  

The VA examiner commented that pain was observed with 
fatigability.  The examiner added that there was no evidence 
of weakness or incoordination of the left knee.  No flare-ups 
were reported.  The left knee joint was not ankylosed.  

The Veteran's  left knee scar was also evaluated.  The 
examiner commented that this scar was on the front of the 
knee and measured 9 inches in length, vertically, and one 
eight inch in width; the approximate area being about 1.12 
square inch.  No damage to the underlying tissue was shown.  
No limitation of left knee range of motion was caused by the 
scar.  

On touching, the scar was sensitive to touch initially, but 
after massaging there was no pain or tenderness.  
Hypersensitivity was noted to be present, of no consequence.  
The examiner mentioned that the scar was benign in nature.  


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

A February 2004 rating decision assigned a 30 percent 
disability rating for the left knee disability (genu 
recurvatum) under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5055, effective on November 1, 2004 following a lengthy 
period when a convalescence rating was in effect.  

The RO also assigned a noncompensable percent disability 
rating for the residual scar associated with the left knee 
surgery under 38 C.F.R. § 4.118, Code 7805, effective on 
September 17, 2003.  

The left knee disability for the period of this appeal was 
rated under the criteria of 38 C.F.R. § 4.71a, Code 5055 
(knee replacement - prosthesis).  The rating criteria of Code 
5055 are as follows.

A rating of 100 percent is assigned for one year following 
implantation of prosthesis (this was accomplished by the RO's 
rating decision in February 2004).

A rating of 60 percent is assignable with chronic residuals 
consisting of severe painful motion or weakness.  A rating of 
30 percent is the minimum rating; however, intermediate 
degrees of residual weakness, pain or limitation of motion 
may be rated by analogy to Codes 5256, 5261 or 5262.

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have ratings for limitation of motion 
under Code 5260 (limitation of flexion) and/or Code 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under Code 5257.  

The medical evidence shows that the Veteran does not have 
clinically observed symptoms associated with Code 5256 
(ankylosis), Code 5257 (subluxation or lateral instability), 
Code 5258 (dislocated semilunar cartilage), Code 5259 
(removal of semilunar cartilage), or Code 5262 (impairment of 
tibia and fibula).  

The rating criteria of Codes 5260 and 5261 (limitation of 
flexion and extension, respectively) are as follows:  A 
rating of 10 percent is assignable for flexion limited to 45 
degrees or extension limited to 10 degrees.  A rating of 20 
percent is assignable for flexion limited to 30 degrees or 
extension limited to 15 degrees.  A rating of 30 percent is 
assignable for flexion limited to 15 degrees or extension 
limited to 20 degrees.  A rating of 40 percent is assignable 
for extension limited to 30 degrees.  A rating of 50 percent 
is assignable for extension limited to 45 degrees.  

For reference, normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the Rating Schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Scars involving areas other than the head, face, or neck, 
which are deep or cause limited motion are 20 percent 
disabling if exceeding 12 square inches (77 square 
centimeters).  A 10 percent rating is assigned if the scar 
exceeds six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Code 7801.  

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802. 

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805.

In every instance where the Rating Schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirement for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).


Analysis

Genu Recurvatum of the Left Knee, Status Post Left Total Knee 
Replacement

On review of the evidence, the Board finds that the criteria 
are not met for a higher (60 percent) rating under Code 5055, 
as there is no showing of chronic residuals of the 
replacement consisting of severe painful motion or weakness.  
Neither the medical evidence, nor the lay assertions of the 
Veteran, reflect not more than some pain and weakness of the 
knee.  

As the higher rating is not warranted under Code 5055, the 
Board must consider whether a rating higher than 30 percent 
is appropriate under any other Code relating to the knee.

The demonstrated extension of his left knee even with his 
complaints of pain was to 0 degrees (normal).  Flexion even 
with consideration of his complaints of pain on movement 
would not equate to more than a limitation to 60 degrees.  

The VA examiner in October 2008 noted that pain and 
fatigability were indeed factors in the condition.  However, 
following examination. the examiner essentially opined that, 
other for complaints of pain, the left knee disorder 
demonstrated no compensable limitation or impaired function.  

On this record, the Board finds that the criteria for a 
rating in excess of 30 percent for the service-connected left 
knee disability are not met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Residual Scar of the Left Knee, Status Post Left Knee 
Arthroplasty

In this case, the service-connected residual left knee scar 
is shown to be productive of a disability picture that more 
closely resembles a tender or painful scar on objective 
demonstration.  

When examined by VA in October 2008, the scar, while 
according to the examiner, was initially sensitive to touch.  
While some hypersensitivity was noted to be present, the 
finding suggests to the Board that, to some extent, the scar 
was symptomatic and productive of some form of discomfort to 
the Veteran in this case.  Otherwise, the scar was noted to 
be benign in nature.  

Accordingly, on this record, the scar associated with the 
knee replacement must be rated as being objectively painful.  
Hence, an increased rating of 10 percent is for application.  

The Board has also considered whether the Veteran's service-
connected left knee scar is entitled to "staged" ratings as 
prescribed by the Court in Fenderson.  During the course of 
this appeal, the residual scar must rated at 10 percent.  


ORDER

An increased rating in excess of 30 percent for the service-
connected genu recurvatum of the left knee, status post left 
total knee replacement is denied.  

An increased rating of 10 percent for the service-connected 
residual scar of the left knee, status post left knee 
arthroplasty is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


